DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 23-44 filed on October 16, 2020 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 30, 2020 and April 06, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner and an initialed and dated copy of the Applicant’s IDS form 1449 is attached to the instant Office Action.
Claim Objections
Claims 27 and 38 are objected to because of the following informalities:  Claims 27 and in line 11, it should read as 0.01.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-26 and 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 10,404,333 B2, hereinafter "Zhang") in view of Onggosanusi et al. (US 2016/0156397 A1, hereinafter "Onggosanusi").
Regarding claim 23, Zhang discloses a method, comprising:
receiving sounding reference signal (SRS) information or demodulation reference signal (DMRS) information (Zhang, Col. 6 Line 13-18 user Sounding Reference Signal (SRS), its channel subspace may be obtained, which may be used to estimate current user beamforming weight);
determining a channel estimate of a channel for a set of users depending on the information (Zhang, Col. 6 Line 13-18 user Sounding Reference Signal (SRS), its channel subspace may be obtained, which may be used to estimate current user beamforming weight);
determining an active user subset ( { 1, ... , K}) of the set of users depending on the information (Zhang, Col. 5 Line 29-30 Nk denotes the total SRS subcarrier number for the first user equipment 103, Nu denotes the number of user equipments served by the antenna array);
Zhang discloses weight for a precoder see equation 225 with user  but does not explicitly disclose determining weights (W(i)) for long term beamforming depending on the channel estimate and on the active user subset ( { 1, ... , K} ).
Onggosanusi from the same field of endeavor discloses determining weights (W(i)) for long term beamforming depending on the channel estimate and on the active user subset ({ 1, ... , K}) (Onggosanusi, [0122-0123] Here, W L denotes the long-term component which can be associated with the aforementioned AoD profile (i.e. long term beamforming) also see Fig. 5).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified weighted beamforming disclosed by Zhang and beamforming representation disclosed by Onggosanusi with a motivation to make this modification in order to improve radio interface efficiency and coverage is of paramount importance (Onggosanusi, [0003]).	
Regarding claim 24, Zhang further discloses determining a channel vector estimate (Hk(i)) for a user (k) at a time instance (i) for a sub-band of the channel (Zhang, Col. 5 Line 20-26 where H u, f, 223 denotes the normalized frequency domain channel, the first user equipment 103 u at subcarrier j, obtained by Sounding Reference Signal (SRS)).
Regarding claim 25, Zhang further discloses the user 1 to Nu and subcarrier 1 to Nk but does not explicitly disclose determining the subset of active users ( { 1, ... , K}) by either comparing a time a user (k) is in the active user subset ( { 1, ... , K}) without performing a sounding reference signal (SRS) or demodulation reference signal (DMRS) transmission to a maximum time period, or by limiting a number of users in the active user subset ( { 1, ... , K}) to a maximum number of users.
Onggosanusi from the same field of endeavor discloses determining the subset of active users ( { 1, ... , K}) by either comparing a time a user (k) is in the active user subset ( { 1, ... , K}) without performing a sounding reference signal (SRS) or demodulation reference signal (DMRS) transmission to a maximum time period (not given patentable weight), or by limiting a number of users in the active user subset ( { 1, ... , K}) to a maximum number of users (Onggosanusi, Fig. 9 [0145] Given a codebook for a certain number of precoded CSI-RS port the UE 102 selects a preferred or recommended precoder based on a performance metric. For instance, the UE selects the optimized precoder v that maximizes the outcome of M).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified weighted beamforming disclosed by Zhang and beamforming representation disclosed by Onggosanusi with a motivation to make this modification in order to improve radio interface efficiency and coverage is of paramount importance (Onggosanusi, [0003]).	
Regarding claim 26, Zhang does not disclose comparing the time a user (k) is in the active user subset ( { 1, ... , K}) without performing a sounding reference signal (SRS) or demodulation reference signal (DMRS) transmission to a threshold to determine that the maximum time period is exceeded, or limiting the number of users in the active user subset ( { 1, ... , K}) to the maximum number of users by first in first out memory of finite or configurable size.
Onggosanusi from the same field of endeavor discloses comparing the time a user (k) is in the active user subset ( { 1, ... , K}) without performing a sounding reference signal (SRS) or demodulation reference signal (DMRS) transmission to a threshold to determine that the maximum time period is exceeded (not given patentable weight), or limiting the number of users in the active user subset ( { 1, ... , K}) to the maximum number of users by first in first out memory of finite or configurable size (Onggosanusi, Fig. 6 and 9 [0167] CSI-RS resource is assigned on a basis of UE-specific or group-specific manner, since CSI port is limited, the maximum number of user will be a configurable size) .
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified weighted beamforming disclosed by Zhang and beamforming representation disclosed by Onggosanusi with a motivation to make this modification in order to improve radio interface efficiency and coverage is of paramount importance (Onggosanusi, [0003]).	
Regarding claims 34-37, these claims recite "an apparatus" comprising at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor  (Zhang, Fig. 2 Col. 9 line 2-5) that disclose similar steps as recited by the method of claims 23-26, thus are rejected with the same rationale applied against claims 23-26 as presented above.	
Claims 27-32 and 38-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 10,404,333 B2, hereinafter "Zhang") in view of Onggosanusi et al. (US 2016/0156397 A1, hereinafter "Onggosanusi") as applied to claim above, and further in view of Xia et al. (US 2011/0103493 A1, hereinafter "Xia").
Regarding claim 27, Zhang in view of Onggosanusi discloses receiving for sub-bands (f in { 1,... F}) of a plurality of sub-bands ({1, ... F}), a channel estimate (UL-CSI) for a user (k), and the subset of active users ({ 1, ... , K})  (Zhang, Col. 5 
    PNG
    media_image1.png
    150
    429
    media_image1.png
    Greyscale
 the first user equipment 103 u at subcarrier j, obtained by Sounding Reference Signal (SRS) 233, Nk
denotes the total SRS subcarrier number for the first user equipment 103, Nu denotes the number of user equipments served by the antenna array) but does not explicitly disclose determining per sub-band for the user (k) the recursions

    PNG
    media_image2.png
    91
    360
    media_image2.png
    Greyscale

wherein
i denotes time instance,
k denotes a user,
hk(i) denotes a channel vector at the time instance,
Rk(i) denotes an estimated covariance matrix at the time instance,
a denotes a forgetting factor for the time averaging, in particular 0,01, wherein
Bk -1(0) and Rk(0) are initialized with zeros of appropriate size,
[l :P] is a subscript for selecting the first P elements from a vector.
Xia from the same field of endeavor discloses comprising receiving for sub-bands (f in { 1,... F}) of a plurality of sub-bands ({1, ... F}), a channel estimate (UL-CSI) for a user (k), and the subset of active users ({ 1, ... , K}), and determining per sub-band for the user (k) the recursions

    PNG
    media_image2.png
    91
    360
    media_image2.png
    Greyscale

wherein
i denotes time instance,
k denotes a user,
hk(i) denotes a channel vector at the time instance,
Rk(i) denotes an estimated covariance matrix at the time instance,
a denotes a forgetting factor for the time averaging, in particular 0,01, wherein
Bk -1(0) and Rk(0) are initialized with zeros of appropriate size,
[l :P] is a subscript for selecting the first P elements from a vector (Xia, [0183] 
    PNG
    media_image3.png
    101
    405
    media_image3.png
    Greyscale
 R(n) represents
the channel correlation matrix at instant n which may be
obtained via a one-shot feedback over PUCCH, TR is the feedback periodicity of R, B denotes a time instant between n and n+ T R, v(i,j) is the codeword represented by PMI feedback in subband j, a is a forgetting factor).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Xia’s system for adaptive codebook into Zhang’s weighted beamforming as modified by Onggosanusi with a motivation to make this modification in order to improve overall communications system performance (Xia, [0048]).
Regarding claim 28, Zhang discloses comprising receiving a message, which comprises a user index (k) and a sub-band index of a sub-band of the plurality of sub-bands, configuring or triggering an active user selector to add a particular user (k) to the active user subset ( { 1, ... , K} ) (Zhang Col. 5 line 1-3 and 27-28 receive channel information by evaluating a SRS of the UEfor the first user equipment 103 u at subcarrier j, obtained by Sounding Reference Signal (SRS) for the first user equipment 103 u at subcarrier j, obtained by Sounding Reference Signal (SRS)).
Regarding claim 29, Zhang in view of Onggosanusi discloses receiving for sub-bands (f in { 1,... F}) of a plurality of sub-bands ({1, ... F}), a channel estimate (UL-CSI) for a user (k), and the subset of active users ({ 1, ... , K})  (Zhang, Col. 5 
    PNG
    media_image1.png
    150
    429
    media_image1.png
    Greyscale
 the first user equipment 103 u at subcarrier j, obtained by Sounding Reference Signal (SRS) 233, Nk
denotes the total SRS subcarrier number for the first user equipment 103, Nu denotes the number of user equipments served by the antenna array) but does not explicitly disclose multiple channel vectors for sub-bands fin { 1, ... F} for a user (k), wherein 
    PNG
    media_image4.png
    154
    548
    media_image4.png
    Greyscale

Xia from the same field of endeavor discloses determining multiple channel vectors for sub-bands fin { 1, ... F} for a user (k), wherein	
    PNG
    media_image4.png
    154
    548
    media_image4.png
    Greyscale
(Xia, [0183] 
    PNG
    media_image3.png
    101
    405
    media_image3.png
    Greyscale
 R(n) represents
the channel correlation matrix at instant n which may be
obtained via a one-shot feedback over PUCCH, TR is the feedback periodicity of R, B denotes a time instant between n and n+ T R, v(i,j) is the codeword represented by PMI feedback in subband j, a is a forgetting factor).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Xia’s system for adaptive codebook into Zhang’s weighted beamforming as modified by Onggosanusi with a motivation to make this modification in order to improve overall communications system performance (Xia, [0048]).
Regarding claim 30, Zhang further discloses determining a weighted sum over users in the active user subset { 1, ... , K} by 
    PNG
    media_image5.png
    86
    247
    media_image5.png
    Greyscale
 (Zhang, Col. 3 line 52-55 PcPd denotes the beamforming weight, in which Pc is a NtxNp complex matrix, Pd is a NpxNv complex matrix).
Regarding claim 31, Zhang further discloses determining the weighted sum over all users in the active user subset ( { 1, ... , K} ) (Zhang, Col. 6 line 13-18 user Sounding Reference Signal (SRS), its channel subspace may be obtained, which may be used to estimate current user beamforming weight, antenna, a QoS weight factor may be used to balance different users' QoS requirements).
Regarding claim 32, Zhang in view of Onggosanusi does not explicitly disclose determining the weights (W(i)) by a Gram-Schmidt orthonormalization of the estimated covariance matrix.	
Xia from the same field of endeavor discloses determining the weights (W(i)) by a Gram-Schmidt orthonormalization of the estimated covariance matrix (Xia, [0128] If it is desired to have a unitary matrix as the codeword, then Gram-schmit orthonormalization need be applied adaptation).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Xia’s system for adaptive codebook into Zhang’s weighted beamforming as modified by Onggosanusi with a motivation to make this modification in order to improve overall communications system performance (Xia, [0048]).
Regarding claims 38-43, these claims recite "an apparatus" comprising at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor  (Zhang, Fig. 2 Col. 9 line 2-5) that disclose similar steps as recited by the method of claims 27-32, thus are rejected with the same rationale applied against claims 27-32 as presented above.	
Claims 33 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 10,404,333 B2, hereinafter "Zhang") in view of Onggosanusi et al. (US 2016/0156397 A1, hereinafter "Onggosanusi") as applied to claim above, and further in view of Kim et al. (WO 2005109677 A1, hereinafter "Kim").
Regarding claims 33 and 44, Zhang in view of Onggosanusi  does not explicitly disclose determining the weights W(i) as 
    PNG
    media_image6.png
    265
    343
    media_image6.png
    Greyscale

	Kim from the same field of endeavor discloses determining the weights W(i) as 
    PNG
    media_image6.png
    265
    343
    media_image6.png
    Greyscale
(Kim, [57-58] since the diagonal matrix having the eigenvalues, theBk(i) will satisfy tr (Rk (i))).
	
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Kim’s system for eigenbeam into Zhang’s weighted beamforming as modified by Onggosanusi with a motivation to make this modification in order to reduce radio interference, increase communication capacity, and improve communication quality (Kim, [7]).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415          

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415